Citation Nr: 0119930	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  01-03 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for polycystic kidney 
disease with hypertension, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for hemorrhoidectomy, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to increased (compensable) rating for plantar 
warts of the left heel.

5.  Entitlement to increased (compensable) rating for liver 
cysts.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Richard A. La Pointe, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to August 
1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the benefits sought. 

A letter from the veteran's physician was received in May 
2000 after the case had been certified to the Board by the 
agency of original jurisdiction (AOJ).  Although such 
evidence has not first been considered by the AOJ, the 
submission was accompanied by a waiver of referral to the 
AOJ.  38 C.F.R. § 20.1304 (2000).  Consequently, a decision 
by the Board is not precluded.  


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A. 

In the context of the current claim, the veteran was afforded 
a VA examination in September 2000.  As noted above, a letter 
from the veteran's private physician was received in May 
2000.  That letter references that the veteran has been 
treated by him since April 1988, and, significantly, included 
hospitalization in November 2000 as well as other treatment 
after the VA examination in September 2000.  The VA's 
statutory duty to assist includes the obligation to obtain 
pertinent treatment records, the existence of which has been 
called to its attention.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992). 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 
(2000).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  After obtaining any necessary 
release, the RO should contact the Pine 
Bluff Medical Center and request that all 
available pertinent clinical 
documentation and hospitalization records 
for the period from April 1998 to the 
present pertaining to the veteran's 
service-connected disabilities be 
forwarded for incorporation into the 
record.

If the search for records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim.  

2.  Thereafter, the claims file should be 
referred to the same physician who 
conducted the September 2000 VA 
examination.  The examiner is requested 
to prepare a supplement to his report, as 
and if deemed necessary, based on the 
additional records obtained.  The 
examiner is also requested to include an 
opinion as to whether the veteran's 
service-connected disabilities are 
sufficiently severe as to preclude him 
from securing or following any type of 
substantially gainful employment 
consistent with his education and 
occupational background.  If the 
physician believes that an examination is 
warranted, the veteran should be 
scheduled for an examination.  The 
complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed. 

If the examiner who conducted the 
previous examination is unavailable, the 
veteran's claims file should be forwarded 
to another physician with similar or 
greater expertise in the subject matter 
area.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  Thereafter, 
the RO should readjudicate the issues in 
appellate status.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in 
completing the above development, and we trust that it will 
attend to this development in an expeditious manner.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



